Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-18 of U.S. Patent No. 11,354,788.
Regarding independent claim 1 of the instant application, although the conflicting claim is not identical, the claims are not patentably distinct because application claim 1 is generic to all that is recited in patent claims 1 and 5; that is, the instant application claim is anticipated by the patent claim because it contains all the limitations of application claim 1, which is therefore an obvious variant thereof.
An illustration of the claim correspondence is as follows:
U.S. Patent No. 11,354,788
Instant Application
1. A non-transitory computer readable storage medium storing computer code thereon for execution by at least one processor, the computer code comprising: instructions to divide at least a portion of an input image into a plurality of blocks of pixels;
instructions to select an input pixel within the plurality of blocks of pixels,


[from claim 1 limitation below]
[wherein the plurality of pixel blocks include at least three blocks of pixels in a vertical direction and at least three blocks of pixels in a horizontal direction]

wherein the input pixel has an input pixel value and a pixel location;

[from claim 1 limitation below]
[wherein the spatially low-pass filtered block mapping curve is a function of the respective initial block mapping curve for each overlap block of the set of overlap blocks and the pixel location]

instructions to determine, from the plurality of blocks of pixels, a set of overlap blocks based on the pixel location, wherein the plurality of pixel blocks include at least three blocks of pixels in a vertical direction and at least three blocks of pixels in a horizontal direction; and

instructions to generate a new pixel value for the input pixel based on a spatially low-pass filtered block mapping curve, wherein the spatially low-pass filtered block mapping curve is a function of the respective initial block mapping curve for each overlap block of the set of overlap blocks and the pixel location, wherein the new pixel value is based on a blended combination of: a red channel value, a green channel value, and a blue channel value of the input pixel value that are scaled based on a maximum value of the red channel value, the green channel value, and the blue channel value, and a luminance value of the input pixel value.

5. The non-transitory computer readable storage medium of claim 1, wherein the computer code further comprises: instructions to generate the spatially
low-pass filtered block mapping curve based on a weighted average of the respective initial block mapping curves for each overlap block of the set of overlap blocks.
1. A non-transitory computer readable storage medium storing computer code thereon for execution by at least one processor, the computer code comprising:


instructions to select an input pixel from within a plurality of blocks of pixels of at least a portion of an input image,


wherein the plurality of pixel blocks include at least three blocks of pixels in a vertical direction and at least three blocks of pixels in a horizontal direction, and

wherein the input pixel has an input pixel value and a pixel location;



instructions to generate 
respective initial block mapping curve for each block of the plurality of blocks;


instructions to determine, from the plurality of blocks of pixels, a set of overlap blocks based on the pixel location; and





instructions to generate a new pixel value for the input pixel based on a spatially low-pass filtered block mapping curve,

















wherein the spatially
low-pass filtered block mapping curve is a function of a weighted average of the respective initial block mapping curves for each overlap block of the set of overlap blocks.


The limitations of independent claims 8 and 15 of the instant application are substantially similar to those of claim 1, and are similarly rejected based on their correspondence to claims 7 and 11, and 13 and 17, respectively.  A summary of all conflicting claims, including dependent claims, is as follows:

Instant Application
1
2
3
4
5
6
7
8
9
10
Patent No. 11,354,788
1+5
1
1
2
3
4
6
7+11
7
7


Instant Application
11
12
13
14
15
16
17
18
19
20
Patent No. 11,354,788
8
9
10
12
13+17
13
14
15
16
18




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Patent Application Publication No. 2007/0092136), referred herein as Zhao, in view of Wakazono et al. (U.S. Patent Application Publication No. 2011/0235945), referred herein as Wakazono, and further in view of Douady-Pleven et al. (U.S. Patent Application Publication No. 2018/0097992), referred herein as Douady-Pleven.
Regarding claim 1, Zhao teaches a non-transitory computer readable storage medium storing computer code thereon for execution by at least one processor (para 20), the computer code comprising: instructions to select an input pixel from within a plurality of blocks of pixels of at least a portion of an input image, wherein the plurality of pixel blocks include at least two blocks of pixels in a vertical direction and at least two blocks of pixels in a horizontal direction (fig 9, blocks 91-94; para 54), and wherein the input pixel has an input pixel value and a pixel location (fig 9, pixel A; para 57, lines 1-3); instructions to generate a respective initial block mapping curve for each block of the plurality of blocks (para 55, lines 1-8); instructions to determine, from the plurality of blocks of pixels, a set of overlap blocks based on the pixel location, and instructions to generate a new pixel value for the input pixel based on a low-pass filtered block mapping curve, wherein the low-pass filtered block mapping curve is a function of a weighted sum of the respective initial block mapping curves for each overlap block of the set of overlap blocks (fig 9, the central overlap block and pixel A; para 57, lines 1-8 and the last 5 lines and equations; para 58, lines 1-4; para 60; para 61, lines 1-6; the local block mapping curves using weighted sums are utilized when the number of dark blocks are below a threshold).
Zhao does not explicitly teach utilizing spatial low-pass filtering and weighted averages for the blocks.  Wakazono teaches a medium storing instructions for selecting pixels in a portion of an image comprising a plurality of blocks and generating block mapping curves, and further comprising generating a new pixel based on a spatially low-pass filtered block mapping curve (para 63; para 106, lines 1-8; para 109, lines 1-6; para 118), wherein the filtered block mapping curve is a function of a weighted average of respective blocks (para 231; para 233, lines 1-8).  It would have been obvious to one of ordinary skill in the art to utilize low-pass filtering and weighted averages because as shown in Wakazono, as the number of regions in consideration increases, and differences among those regions increase, image quality can begin to suffer; but the low-pass filtering and weighted averages can reduce the number of calculations while increasing the quality (see, for example, Wakazono, paras 16, 19, and 20).
Although the number of blocks is flexible, Zhao in view of Wakazono does not explicitly teach that the blocks include at least three blocks in the horizontal and vertical directions.  Douady-Pleven teaches a medium storing instruction s to select an input pixel from a plurality of blocks of pixels, generate a tone mapping curve, and use low pass filtering on the pixels (para 121; paras 134 and 135; para 159), wherein the blocks include at least three blocks in the horizontal and vertical directions (fig 3, 3 vertical blocks and 3 horizontal blocks 350; para 45, the last 9 lines; para 49, lines 1-16).  It would have been obvious to one of ordinary skill in the art to utilize at last 3 blocks in each direction because as shown in Douady-Pleven, this can help reduce noise in the image by taking into account more contributions for the output pixel value (see, for example, Douady-Pleven, paras 4 and 5).
Regarding claim 2, Zhao in view of Wakazono, further in view of Douady-Pleven teaches the non-transitory computer readable storage medium of claim 1, wherein the instructions to generate the new pixel value comprise: instructions to scale a red channel value, a green channel value, and a blue channel value of the input pixel value based on a maximum value of the red channel value, the green channel value, and the blue channel value (Douady-Pleven, para 81, lines 1-13; para 88; para 89, lines 1-7).
Regarding claim 3, Zhao in view of Wakazono, further in view of Douady-Pleven teaches the non-transitory computer readable storage medium of claim 2, wherein the instructions to generate the new pixel further comprise: instructions to combine a luminance value of the input pixel value with the scaled red channel value, the scaled green channel value, and the scaled blue channel value (Douady-Pleven, para 133, the last 7 lines; para 134; para 135, the last 6 lines).
Regarding claim 5, Zhao in view of Wakazono, further in view of Douady-Pleven teaches the non-transitory computer readable storage medium of claim 1, wherein the computer code further comprises: instructions to generate the new pixel value using distances that are based on relative positions of the input pixel and each of the overlap blocks (Zhao, fig 9; para 57).
Regarding claim 6, Zhao in view of Wakazono, further in view of Douady-Pleven teaches the non-transitory computer readable storage medium of claim 5, wherein an initial block mapping curve of a first overlap block with a center that is relatively closer to the input pixel than a second overlap block of the set of overlap blocks contributes relatively more to the new pixel value than an initial block mapping curve of the second overlap block (Zhao, para 57, the last 5 lines and equations; the weight is inversely proportional to the distance – hence the closer the block is to the pixel, i.e. the smaller the distance, the higher the weight and the greater the contribution, and vice versa).
Regarding claim 7, Zhao in view of Wakazono, further in view of Douady-Pleven teaches the non-transitory computer readable storage medium of claim 1, wherein the computer code further comprises: instructions to send the new pixel value to a display device; and instructions to display a pixel having the new pixel value on the display device (Douady-Pleven, fig 1, display 130; para 81, the last 6 lines; Wakazono, fig 4, display 119; para 66, the last 4 lines).
Regarding claims 8-10 and 12-14, the limitations of these claims substantially correspond to the limitations of claims 1-3 and 5-7 respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claims 2 and 3; thus they are rejected on similar grounds. 
Regarding claims 18-20, the limitations of these claims substantially correspond to the limitations of claims 5-7 respectively; thus they are rejected on similar grounds as their corresponding claims.

Allowable Subject Matter
Claims 4, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejections are overcome.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art teaches the non-transitory computer readable storage medium of claim 1.  But in the context of claims 1 and 4 as a whole, the prior art does not teach the medium of claim 1, wherein the input pixel is located within a first block of pixels and the computer code further comprises: instructions to select a different pixel within the first block of pixels, the different pixel having a different location than the input pixel; and instructions to generate a new pixel value for the different pixel based on a different spatially low-pass filtered block mapping curve for the first block of pixels, wherein the different spatially low-pass filtered block mapping curve is a function of the respective initial block mapping curves for each overlap block of the set of overlap blocks and the different location.  The subject matter of claim 4 is therefore allowable.
Regarding claims 11 and 17, these claims substantially correspond to those of claim 4, and are similarly comprise allowable subject matter.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deng (U.S. Patent Application Publication No. 2010/0165207); Apparatus and method of motion detection for temporal mosquito noise reduction in video sequences.
Batur (U.S. Patent Application Publication No. 2011/0229019); Scene adaptive brightness/contrast enhancement.
Asamura (U.S. Patent Application Publication No. 2012/0207218); Motion detection device and method, video signal processing device and method and video display device.
Silverstein (U.S. Patent Application Publication No. 2013/0321672); Systems and methods for collecting fixed pattern noise statistics of image data.
Huang (U.S. Patent Application Publication No. 2017/0103729); Enhanced tone mapper for high dynamic range images and video.
Hosoda (U.S. Patent Application Publication No. 2018/0075588); Image processing device and image processing method.
Shannon (U.S. Patent Application Publication No. 2019/0180133); Independently processing plurality of regions of interest.
Zadeh (U.S. Patent Application Publication No. 2020/0184278); System and method for extremely efficient image and pattern recognition and artificial intelligence platform.
Lin (U.S. Patent Application Publication No. 2020/0294199); Directional bilateral filtering of raw image data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613